Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on application AU202114827 filed in Australia on 08/12/2021. Certified copies of the foreign priority documents have been received with the application.
Figure Descriptions
This application lacks any figure descriptions in the specification. Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawings clearly and accurately. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Accordingly, the following reproduction descriptions should be inserted into the specification: 
--   1.1 :  Top, Front Perspective 
1.2 :  Left 
1.3 :  Right 
1.4 :  Front 
1.5 :  Rear
1.6 :  Top 
1.7 :  Bottom  -- 
Claim Rejection - 35 U.S.C. § 112(a)(b)
The claim is rejected under 35 U.S.C. 112(a)(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following:
A. There are inconsistencies between the views of the drawings (as noted below and in the annotated drawings) that are so great that the overall appearance of the design is unclear (MPEP § 1504.04). Specifically, the areas shaded in gray below are shown as one solid piece in the first view and as three separate pieces in the second view.

    PNG
    media_image1.png
    611
    721
    media_image1.png
    Greyscale

This feature must be made consistent across the drawings.
B. Due to the limited number of views disclosing the features of the back side of the design, the areas shaded in gray below are indefinite and non-enabling. The examiner would be forced to resort to conjecture to determine the apparent depth and planes of this shaded area.

    PNG
    media_image2.png
    611
    390
    media_image2.png
    Greyscale

Applicant may attempt to overcome this rejection by converting all indefinite areas to broken lines and adding an appropriate broken lines statement to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) may be required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. It is possible that the correction of poor line quality, the removal of digital artifacts, or removal of lines showing changes in elevation in CAD drawings, that cannot be clearly understood to be such without resorting to conjecture, may also introduce new matter.
Conclusion
In conclusion, the claim stands rejected under 35 U.S.C. §112(a)(b) as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian Windham whose telephone number is 571-272-9396, and whose work schedule is Monday-Friday 8:30am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Manpreet Matharu, can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/L.W./
11/14/2022
/George D. Kirschbaum/Primary Examiner, Art Unit 2922